Citation Nr: 9932479	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  97-14 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a skin disorder, to 
include as a result of exposure to Agent Orange.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 1997 rating decision of the Cleveland, 
Ohio, Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In that decision, the RO denied 
service connection for a left knee disability and for a skin 
disorder.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran sustained an injury to his left knee during 
service.

3.  A chronic left knee disorder has continued from service 
through the present.

4.  The veteran has a chronic, recurrent skin disorder that 
was present soon after his service in Vietnam.

5. The veteran, who served in Vietnam, has stated that he was 
in an area where he was exposed to Agent Orange, and a VA 
physician provided an opinion that the veteran's current 
skin disorder is related to herbicide exposure during 
service.


CONCLUSIONS OF LAW

1.  A left knee disability was incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 
(1999).

2.  The veteran's current skin rash is reasonably shown to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.303, (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Left Knee
The veteran claims that he sustained an injury to his left 
knee during service, and that he has continued to have pain 
in that knee since then.  Service connection may be 
established for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  A person who submits a claim for 
veteran's benefits has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has 
defined a well grounded claim as a plausible claim; one which 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

In Caluza v. Brown, 7 Vet.App. 498 (1995), the Court set out 
three requirements that must be met in order for a claim of 
service connection to be considered well grounded.  First, 
there must be competent evidence of a current disability (a 
medical diagnosis).  Second, there must be competent evidence 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence).  Third, there must be 
competent evidence of a nexus between the injury or disease 
in service and the current disability (medical evidence).  
The third requirement can be satisfied by a statutory 
presumption that certain diseases that manifest within 
certain prescribed periods are related to service.  Caluza, 
at 506.

There is medical evidence that the veteran currently has 
early degenerative joint disease with lateral instability of 
the left knee.  There is evidence that the veteran sustained 
an injury of the left knee during service.  There is some 
evidence that the symptoms that followed the left knee injury 
in service have continued through the present.  Therefore, 
the Board finds that the claim for service connection for a 
left knee disability is a well grounded claim.

When a veteran has presented a well grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a), VA has a duty to assist him 
in the development of his claim.  38 U.S.C.A. § 5107(a).  The 
Board finds that the facts relevant to the veteran's claim 
for service connection for a left knee disability have been 
properly developed, and that VA has satisfied its statutory 
obligation to assist the veteran in the development of that 
claim.

The veteran's service medical records reflect that he 
received treatment for problems with his left knee beginning 
in late June 1968.  He reported swelling, effusion, 
stiffness, and tenderness.  Treatment notes reported that the 
veteran had internal derangement of the left knee, 
provisionally diagnosed as medial collateral ligament strain, 
with a possibility of torn cartilage.  In July 1968, 
examiners noted tenderness at the tibia and anserine bursa, 
and moderate effusion.  June 1968 X-rays were reported to be 
negative, while x-rays taken in late July 1968 were found to 
show a stress fracture of the proximal tibia.  In mid-August 
1968, treatment notes indicated that the veteran had been in 
a hospital platoon for six weeks, and that it was recommended 
that he return to duty.

On VA medical examination in December 1996, the veteran 
reported pain and stiffness in his left knee.  The examining 
physician found no swelling in that knee.  There was mild 
lateral instability.  The range of motion was to 145 degrees 
of flexion and 0 degrees of extension, with pain with flexion 
greater than 120 degrees.  The examiner's assessment was 
early degenerative joint disease, with lateral instability.  
Regarding the history of the left knee disorder, the examiner 
wrote:

I would hazard to say that this is 
directly related to an injury of 1968 
while in the military unless treatment 
records at this time were shown to be a 
significant injury to the left knee at 
the time.  There is a lack of history of 
treatment for the left knee since then.

In 1997, the veteran submitted statements from several 
relatives and friends, who wrote that they were aware of the 
veteran's longstanding pain in his left knee, and that they 
had seen him limping as early as the 1970s.  In March 1997, 
the veteran wrote that he injured his left knee during 
training, approximately two weeks after he entered service.  
He reported that after the injury his leg was placed in a 
cast for a week.  The veteran reported that the doctor who 
treated him stated that he could be released from service, 
but that he had asked to remain in service and return to 
duty.  He reported that his leg continued to hurt, but that 
he put up with the pain because he wanted to stay in service.

At a Travel Board hearing at the Huntington, West Virginia, 
RO, before the undersigned Member of the Board in July 1997, 
the veteran reported that he injured his left knee in June 
1968, and that he was treated for the injury for six weeks.  
He stated that he had still had pain in the knee when he 
returned to duty after treatment, and that he had just lived 
with the pain.  He stated he had continued pain in the knee 
since service.  He reported that he currently had stiffness 
in his knee in the morning.  He stated that he worked as a 
truck driver, and that pain developed in the knee while he 
worked, after three or four hours of driving.  The veteran 
reported that a VA physician who examined his left knee had 
told him that arthroscopy would provide more information 
about the condition of the internal structures of the knee, 
but that it was possible that there was torn cartilage in the 
knee.

The medical evidence adequately shows that the veteran had an 
injury of the left knee during service, and that he currently 
has a left knee disorder.  The opinion provided by the VA 
examining physician in October 1996 leaves uncertainty as to 
whether the current knee disorder is related to the injury 
during service.  But that opinion is based in part on a 
finding that there was no postservice continuity of symptoms.  
Based on statements of observations that lay persons are 
competent to make, the Board finds, to the contrary, that 
there indeed was continuity of left knee symptoms after 
service.  The evidence that an injury occurred during service 
also supports the veteran's claim that his current left knee 
disorder has been present since service.  The Board finds 
that the evidence that left knee complaints continued since 
service is at least equal to the evidence against such 
continuity.  When the December 1996 VA examiner's opinion is 
reviewed in the context of a finding that there was 
postservice continuity of symptoms, it takes on a flavor more 
favorable to the veteran, i.e., if the negative opinion is 
based on a lack of continuity of symptoms, then a showing of 
continuity reverses the negative tone of the opinion.  
Applying the benefit of the doubt in favor of the veteran's 
claim, as required by 38 U.S.C.A. § 5107, the Board finds 
that service connection for a left knee disorder is 
warranted.

Skin Disorder

The veteran contends that he has a skin rash on his legs that 
developed soon after he served in Vietnam.  He asserts that 
the condition may be related to exposure to Agent Orange.  
The veteran's claim is supported by evidence that a chronic 
skin disorder was present soon after his service in Vietnam, 
and by a VA medical opinion that his current skin disorder is 
related to herbicide exposure during service.  The Board 
finds that this evidence is sufficient to make the veteran's 
claim well grounded.  The Board also finds that the facts 
relevant to the veteran's claim have been properly developed, 
so that VA has satisfied its statutory obligation to assist 
the veteran in the development of that claim.

The veteran's service medical records indicate that he was 
seen in August 1968 for multiple warts on both hands and on 
his left foot.  In September 1968, he was treated for an 
abscess on his left knee.  In 1996, the veteran reported that 
he had a rash that had recurred intermittently since his 
service in Vietnam.  He reported that he had received private 
medical treatment for the rash in the early 1970s.  He 
indicated that he had tried to obtain records of such 
treatment, but that the records were no longer available.  In 
October 1996, VA outpatient treatment notes reflected that 
the veteran had a dried macular rash on his lower extremities 
and wrists.  On examination in December 1996, the veteran 
reported that he currently an itching rash on both calves and 
his left wrist.  The examiner noted a rash that was 
erythematous and scaly, with some weeping, on the veteran's 
calves and left wrist.  The examiner's assessment was 
nonspecific dermatitis, possibly psoriasis.

Several relatives and friends of the veteran wrote, in 
statements submitted in 1997, that the veteran had a rash on 
his legs and wrists that had been present for more than 20 
years.  The veteran's sister wrote that she saw the rash when 
the veteran returned from Vietnam.  In his July 1997 Travel 
Board hearing, the veteran stated that he had two abscesses 
drained while he was in service.  He reported that right 
after he left service, he broke out in a rash on his legs, 
and developed infection and blood poisoning.  The veteran 
reported that one of the VA doctors who had examined him in 
recent years had remarked that the rash was a "souvenir" 
from Vietnam.

On VA medical examination in October 1998, the veteran 
reported that his rash had developed right after service, and 
that it had come and gone since then.  He reported that the 
rash flared in the summer and subsided during the winter.  He 
reported that the rash burned, but did not itch.  The 
examiner noted an area of mild hypopigmentation with dry skin 
on the right calf, and an area of hair loss on the left calf.  
The examiner noted that she had seen unusual rashes in 
Vietnam veterans that she did not usually see in the general 
population.  She offered the opinion that in most such cases, 
including the veteran's case, it was likely that the rash was 
attributable to Agent Orange exposure.  She indicated that 
the veteran's rash was not consistent with chloracne.  She 
noted that her opinion was based on clinical observations and 
not on scientific data.

Even when a disability is not shown to have been present 
during service, regulations allow for service connection to 
be presumed when certain specified diseases develop after 
exposure to an herbicide agent such as Agent Orange during 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (1999).  Here, the 
veteran does not have any of the diseases listed in the 
regulation regarding presumptive service connection, and, 
accordingly, Agent Orange exposure in Vietnam may not be 
presumed.  38 C.F.R. § 3.307(a)(6)(iii) (1999).  Nonetheless, 
the veteran, who served in Vietnam, is competent to attest to 
the fact that he served in an area where there was liberal 
spraying of defoliants such as Agent Orange.  He has done so, 
and the Board finds his statements credible.  Accordingly, 
exposure to Agent Orange is established by lay statements 
(vis a vis on a presumptive basis). 

Service connection can be established for the veteran's skin 
disorder based on direct evidence that the disorder was 
incurred in service or was caused by herbicide exposure 
during service.  The rash that the veteran currently has is 
not noted in his service medical records.  Statements from 
the veteran's relatives support his account that the rash has 
been present since soon after his return from Vietnam.  In 
1998, a VA physician stated the opinion that the veteran's 
rash, like the skin disorders of many herbicide-exposed 
Vietnam veterans, was probably related to herbicide exposure.  
The VA physician acknowledged that her opinion was based on 
her clinical observations and not on an organized scientific 
study.  While the evidence in support of a connection between 
the veteran's skin disorder and service is less than 
definitive, the Board finds that the supporting evidence is, 
at least, equal in probative weight to the gaps in evidence 
that weaken the claim.  Thus, there is evidence that the 
veteran was exposed to herbicides in service, there is 
medical evidence of current skin disability, and there is a 
VA medical opinion relating the herbicide exposure to current 
skin disability.  All the elements needed to establish 
service connection are demonstrated.  Applying the benefit of 
the doubt in favor of the veteran's claim, as required by 
38 U.S.C.A. § 5107, the Board concludes that service 
connection for the veteran's skin disorder is warranted.


	ORDER

Service connection for a left knee disorder and for a skin 
disorder is granted.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

